DETAILED ACTION

Prosecution Status
A non-final Office action was mailed on 08/05/2021 in which claims 1-5 were rejected.  Applicant has responded by submitting Amendments to the Claims and Remarks, received 02/07/2022, which are now the subject of this Office action. In the Amendment, claim 5 has been cancelled.  Accordingly claims 1-4 are currently pending and under consideration.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 has been amended to newly recite: “wherein the processor communicates with each financial institution associated with the plurality of physical receipts.”  Applicant did not provide where in the Specification there is support for this feature.  The Examiner searched the Specification and Drawings for support for this feature but was unable to find adequate support.  
Additionally, Claim 1 has been amended to newly recite: “comparing, by way of the processor, the electronic sales tax portion identified by the financial institution and the registered payment card data registered with the systemic software.”  Applicant did not provide where in the Specification there is support for this feature.  Consequently, the Examiner reviewed the Specification and Drawings for support for this feature but was unable to find adequate support.   
Claims 2-4 depend on claim 1 and acquire these same deficiencies.  The new matter must be deleted.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “each financial institution associated with the plurality of physical receipts,” and subsequently, recites “the electronic sales tax portion identified by the financial institution.”  The limitation " the electronic sales tax portion identified by the financial institution " does not have proper antecedent basis.  This inconsistency in claim language with respect to a financial institution renders the claim indefinite.  Moreover, the claim does not previously recite a financial institution identifying the electronic sales tax portion.
In regard to the “comparing” step, it is unclear whether the electronic sales tax (e.g. a dollar amount) and registered payment card data (e.g., a cardholder name or credit card number) are “compared” with one another or separately compared to some unstated unknowns.  Clarification is required.

Claim Rejections - 35 USC § 101
Due to the issues discussed with reference to the new matter and indefiniteness, the Examiner is unable to properly ascertain whether the invention is directed to eligible subject matter, although the claims appear to be directed to a method of organizing human activity  specifically related to an individual tracking sales tax. A rejection of a claim wherein “considerable speculation as to meaning of the terms employed and assumptions as to the scope of such claims" is needed, is likely imprudent. See /n re Steele, 305 F.2d 859, 862 (CCPA 1962) (holding that the examiner and the board were wrong in relying on what at best were speculative assumptions as to the meaning of the claims and basing a rejection under 35 U.S.C. § 103 thereon). If metes and bounds of claimed invention are sufficiently unclear as to require speculation as to meaning of terms found therein, Section 103 rejection, and Section 101 rejection, cannot be supported. Ex parte Head, 214 USPQ 551 (Bd. Pat. App. & Int. 1981).


Response to Arguments
The Examiner notes that the features relied upon for distinguishing the claims from the prior art of record are considered by the Examiner as new matter.   Accordingly, although no prior art rejection is made in the Office action, the Examiner will reconsider the novelty and/or obviousness of the claims in view of the prior art in any future amendment seeking to cancel the new matter.  If such an amendment is made, Applicant’s arguments should discuss the references applied against the claims and explain with more specificity how the claims avoid the references or distinguish from them.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benkreira et al., US 2021/0004880 A1 (Augmenting online transaction statements using e-commerce receipts)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott A. Zare
4/28/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649